Citation Nr: 0012329	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the lumbar spine, 
on appeal from the initial evaluation.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the cervical 
spine, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
November 1982.  

This appeal arises from an April 1996 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied service connection for arthritis of the shoulder, and 
which assigned 10 percent disability evaluations for 
degenerative arthritis of the lumbar spine and degenerative 
arthritis of the cervical spine, after granting service 
connection for the same.  The notice of disagreement was 
received in September 1996.  A statement of the case 
pertaining to the issue of increased evaluations for 
degenerative arthritis of the lumbar and cervical spine was 
promulgated in October 1996.  A supplemental statement of the 
case on all the issues was furnished to the veteran in 
December 1996.  The veteran's substantive appeal was received 
in January 1997.

A videoconference hearing between Washington, DC, and 
Winston-Salem, NC, was held on November 1, 1999, before the 
undersigned Member of the Board of Veterans' Appeals (Board).  
Unfortunately, a transcript of that hearing was not produced 
due to a defect in the tape used to record the proceeding.  
The veteran was therefore given the opportunity to appear for 
a second hearing.  Another videoconference hearing between 
Washington and Winston-Salem was held on April 6, 2000, 
before the undersigned Member of the Board, who has been 
designated by the Chairman of the Board to conduct the 
hearing and render the final determination in this claim, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).  During the 
latter hearing, the veteran submitted additional medical 
records that had not been previously considered by the RO.  
In an attached statement, the veteran waived initial review 
of the additional evidence by the RO.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) (1999), the Board need not remand this 
case to the RO solely for review of that evidence.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's assignment of a rating for that disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  
The appellant in the instant case has stated well-grounded 
claims for increased evaluations of his service-connected 
degenerative arthritis of the lumbar and cervical spine.  
Thus, VA is obligated to assist him in the development of 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends that his service-connected disabilities 
of the lumbar and cervical spine have worsened, rather than 
improved, since his discharge from service.   Moreover, he 
asserts that both disabilities have increased in severity 
since his May 1999 VA orthopedic examination.  He says he 
suffers from severe pain involving his neck and low back.  He 
further maintains that he experiences neurological 
complications in his upper and lower extremities.  

The veteran has submitted medical records from R. Snyder, MD, 
that appear to support these contentions.  Notably, the 
veteran reported, in January 2000, that his symptoms of pain 
had increased since June 1999.  He stated he had experienced 
a dramatic increase in the muscle spasms of his neck.  There 
was evidence of give-away weakness throughout, and palpable 
muscle spasms in the neck.  Similar findings were also made 
by Dr. Snyder in April 2000.  Moreover, at that time, 
Dr. Snyder indicated that the veteran's TENS unit had lost 
its effectiveness, and that a trial of Celebrex to treat the 
symptoms of pain had been ineffective.

The U.S. Court of Appeals for Veterans Claims has held, in 
Colvin v. Derwinski, 1 Vet.App. 171 (1991) that the status of 
a disability is a medical determination which must be made 
from the records, without resort to independent medical 
judgment by the Board.  Here, as referenced above, there is 
some evidence showing that the symptoms of the veteran's 
service-connected arthritis of the lumbar and cervical spine 
have increased in severity since his May 1999 VA spine 
examination.  Since his claims for increased evaluations are 
well grounded, the veteran should be scheduled for another 
orthopedic examination.

Further, as previously discussed, the veteran complains that 
his service-connected lumbar and cervical disabilities cause 
neurological problems.  He states that he periodically 
experiences a numbness that radiates down and into his lower 
and upper extremities.  These complaints do not appear to 
have been adequately evaluated.  Again, the Court has held 
that the Board, in rendering its final decision, must 
consider independent medical evidence in support of recorded 
findings, rather than provide its own medical judgment in the 
guise of a Board opinion.  See Colvin, supra.  Accordingly, 
the veteran should be afforded a VA neurological examination 
to determine the etiology of his claimed neurological 
problems.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating could result 
in denial of the claim.  38 C.F.R. § 3.655 (1999).

In addition to the foregoing, a review of the evidence of 
record discloses that the veteran has submitted a claim for 
Social Security Administration (SSA) disability benefits.  
Specifically, in filing an Income--Net Worth and Employment 
Statement in April 1999, the veteran reported that he had 
filed a claim for SSA benefits.  He also submitted a copy of 
a January 2000 disability determination evaluation.  To date, 
there is no indication that the RO has sought to obtain a 
copy of any decision granting or denying SSA disability 
benefits to the veteran, and the complete medical records 
used in rendering that determination are not of record.

The Court has held that, where the VA has notice that the 
veteran is receiving disability benefits from the Social 
Security Administration, and that records from that agency 
may be relevant, VA has a duty to acquire a copy of the 
decision granting SSA disability benefits and the supporting 
medical documents relied upon, where such records might 
address disorders as to which the current disability status 
is in issue.  See Baker v. West, 11 Vet.App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Accordingly, the 
veteran's SSA records must be obtained in connection with his 
increased rating claims.

With respect to the veteran's claim concerning service 
connection for a bilateral shoulder disorder, it is observed 
that, in a report dated in September 1998, 
B.K. Thwaites, MD, indicated that the compressive pathology 
in the veteran's right C5-6 area could be contributing to his 
complaint of right shoulder pain.  Similarly, the veteran 
argued, at his April 2000 videoconference hearing, that his 
cervical spine disability either contributed or caused his 
bilateral shoulder condition.  Since whether the veteran is 
entitled to service connection for a bilateral shoulder 
condition remains an open question at this point, and since, 
under 
38 C.F.R. § 3.310, service connection for one disability may 
be established when it is proximately due to or the result of 
another service-connected disease or injury, it would not be 
appropriate at this juncture to enter a final determination 
on whether service connection for a bilateral shoulder 
condition is warranted.  See Henderson v. West, 12 Vet.App. 
11 (1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that, where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is remanded to 
the RO for the following development:

1.  The RO should inform the veteran and his 
representative that it will be considering the 
issue of service connection for a bilateral 
shoulder condition as secondary to service-
connected arthritis of the cervical spine.  He and 
his representative should be asked whether they 
wish to submit additional evidence or argument 
pertaining to this matter.

2.  After any development indicated by the 
response to the above inquiry, the RO should then 
consider the issue of service connection for a 
bilateral shoulder condition as secondary to 
service-connected arthritis of the cervical spine.  
If a well-grounded claim has been submitted, 
appropriate medical development should be ordered.  
This should include obtaining all private and VA 
medical records pertaining to treatment of the 
veteran's shoulder condition.  Consideration must 
be given to 38 C.F.R. § 3.310, and to the holding 
of the Court in Allen v. Brown, 7 Vet.App. 439 
(1995).  

3.  The RO should obtain from the veteran the 
names and addresses of all medical care providers 
who have treated him for his service-connected 
lumbar and cervical spine disorders since April 
2000.  After securing the necessary release(s), 
the RO should request copies of any such records 
which are not already contained in the claims 
folder.

4.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Fayetteville VA Medical Center 
(VAMC), and any other identified VA medical 
facility since December 1998.  Once obtained, all 
records must be associated with the claims folder.

5.  The RO should also obtain copies of any 
administrative decision, and the underlying 
medical records relied upon in evaluating the 
veteran's claim for Social Security Administration 
benefits, and associate these records with the 
claims folder.

6.  After the above has been accomplished, the RO 
should schedule the veteran for appropriate VA 
orthopedic and neurological examinations, to 
determine the severity of his service-connected 
lumbar spine and cervical spine disabilities.  The 
veteran should be properly notified of the date, 
time, and place of the examinations in writing.  A 
copy of the notification letter should be 
associated with the claims file.  

a.  General information for the examiners:  
The claims folder must be made available to 
the examiners for review prior to the 
examinations, and a copy of this Remand 
decision should be provided to each 
physician.  Such tests as the examiners 
deem necessary should be performed.

b.  Special instructions for the orthopedic 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate, and provide an explanation.

? The examiner should be asked to state the 
ranges of motion of the cervical and lumbar 
spine in degrees.  Moreover, the examiner 
should state the normal ranges of motion of 
the cervical and lumbar spine in degrees.

? The examiner should be asked to determine 
whether there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected neck 
and/or low back disabilities; and, if 
feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.

? The examiner should be asked to express 
an opinion as to whether pain in the low 
back and/or neck could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

c.  Special instructions for the 
neurological examiner:  Any neurological 
complaints or findings attributable to the 
veteran's service-connected disability of 
the cervical spine and/or lumbar spine 
should be identified.  The examiner should 
state whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of, or otherwise related to, 
the service-connected spine disabilities.  
If so, the examiner should state whether 
the veteran experiences recurring attacks, 
and the degree of intermittent relief he 
experiences between those attacks.  

? The examiner should further state whether 
any intervertebral disc syndrome that may 
be present results in incapacitating 
episodes, and the total duration of any of 
these episodes.

? The examiner should also be asked whether 
there is evidence that the veteran has 
sciatic neuropathy with characteristic pain 
attributable to the service-connected spine 
disabilities.  If so, the examiner should 
state whether the sciatic neuropathy 
results in demonstrable muscle spasm, 
absent ankle jerk, or any other 
neurological finding.  All factors upon 
which any medical opinion is based must be 
set forth for the record.

7.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examinations do not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

8.  When the above developments have been 
completed, the case should be reviewed by the RO.  
In evaluating the veteran's service-connected 
disabilities, the RO should discuss the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that, in 
evaluating a service-connected disability 
involving a joint, the Board erred in not 
adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45).  The 
RO should also address the recent case of 
Fenderson v. West, 12 Vet.App. 119 (1999).  
Therein, the Court held that, with regard to 
initial ratings following the grant of service 
connection, separate ratings can be assigned for 
separate periods of time based on the facts 
found-a practice known as "staged" ratings.

If any decision remains adverse to the veteran, he 
and his representative should be issued a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond.  The 
SSOC should include citation to all relevant 
regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and afford due process 
to the veteran.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


